Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes - Oxley Act of 2002 In connection with the Quarterly Report on Form 10-Q of American Oriental Bioengineering, Inc. (the “Company”) for the quarter ended June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned officer of the Company certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the undersigned officer’s knowledge: i. the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and ii. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Tony Liu Tony Liu Chairman and Chief Executive Officer (Principal Executive Officer) August 9, 2011 /s/ Yanchun Li Yanchun Li Chief Financial Officer (Principal Financial Officer) August 9, 2011
